Citation Nr: 1532882	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1. Entitlement to an increased initial (compensable) rating for bilateral hearing loss disability.

2. Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to April 1975 and from April 1978 to April 1981.

This case comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. On VA audiological testing in November 2011, the Veteran's hearing acuity was level I in both ears.

2. Hypertension is not shown to be etiologically related to service, and was not compensably disabling within a year of the Veteran's separation from active duty.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, DC 6100 (2014).

2. Hypertension was not incurred in or aggravated by service, and hypertension may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans' Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated May 2011, the AOJ notified him of all the other elements necessary to establish his claims for service connection, including the disability rating and effective date elements.  

The claim for an increased (compensable) rating for bilateral hearing loss arises from the Veteran's request for an increase in the initial disability rating assigned after the RO granted his claim for compensation.  Because the Veteran's claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial rating assigned after a decision to grant service connection - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and to provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  

In this case, the RO obtained the Veteran's service treatment records and post-service VA treatment records.  To determine the severity of his hearing loss, VA arranged an audiologist to examine the Veteran in November 2011.  As for the Veteran's claim for service connection for hypertension, the evidence does not satisfy the test described in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board will explain why the evidence fails to satisfy the McLendon test in the section of this decision analyzing the Veteran's hypertension claim.

The Board finds that VA complied with its duties to notify and to assist under the VCAA. Thus, the Veteran's appeal can be considered on its merits. 

Hearing Loss Rating

Disability evaluations are determined by evaluating the extent to which the claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the noncompensable rating assigned by the RO is appropriate throughout the appeal period.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

The method for rating hearing loss disability depends in part on the results of the Maryland CNC speech recognition test, and in part on the results of the pure tone audiometric test at 1000, 2000, 3000 and 4000 Hertz.  For the pure tone audiometric test, an average pure tone threshold is obtained by dividing the sum of these thresholds by four.  See 38 C.F.R. § 4.85.  After the average pure tone threshold is determined, Table VI of 38 C.F.R. § 4.85 is normally used to assign a Roman numeral hearing impairment designation based on a combination of the percent of speech discrimination and pure tone threshold average.  After a Roman numeral hearing impairment designation has been assigned to each ear, Table VII of § 4.85 is used to assign the disability rating for bilateral hearing loss by combining the Roman numeral hearing impairment designations for both ears.  Id.  

On the November 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
35
50
80
LEFT
N/A
35
25
55
75

According to the November 2011 VA examiner, the Veteran's controlled speech discrimination test (Maryland CNC) scores were 98 percent in the right ear and 96 percent in the left ear.


Using Table VI, the Veteran's November test results yield numeric hearing impairment designations of level I in the right ear and level I in the left ear.  Combining these levels using table VII of § 4.85 results in a noncompensable disability rating.  

None of the test results indicate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  In neither ear did the Veteran's pure tone thresholds exceed 55 decibels at all four frequencies.  While his right ear auditory threshold was 30 decibels at 1000 Hertz, his threshold at 2000 Hertz was only 35 decibels.  Subsection (a) of § 4.86 does not apply unless the claimant has pure tone thresholds of 55 decibels or more at 1000, 2000, 3000 and 4000 Hertz.  Subsection (b) does not apply because none of the results indicated a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See id.  

The Board finds that the November 2011 VA examination reports are adequate for rating purposes and that the examiner complied with his duty to describe the functional effects of the Veteran's hearing loss disability under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examination report noted that, for the Veteran, conversational speech was difficult to follow.  Because the examiner elicited information from the Veteran concerning the functional effects of his hearing loss disability, he complied with his obligations under 38 C.F.R. §§ 4.1, 4.2 and 4.10.  See Martinak, 21 Vet. App. at 455.

The Board will also consider referral for an extraschedular rating.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The Board finds that the schedular rating adequately contemplates the Veteran's disability picture.  The November 2011 examination report indicated that the Veteran had told him that conversational speech was very difficult to follow.  In his statements, the Veteran wrote that his hearing loss worsened during his Army service.  Though the schedular criteria attempt to measure hearing loss in terms of auditory thresholds in decibels and speech recognition test scores, they clearly contemplate the communication difficulties that result from hearing loss.  The Veteran's statements are relevant to whether his bilateral hearing loss is related to service - an issue which has already been decided in his favor.  They do not indicate that he is entitled to a higher disability rating or that his currently assigned noncompensable rating fails to reflect his actual symptoms.  Moreover, the evidence does not suggest that the Veteran's hearing loss disability has caused marked interference with employment, frequent hospitalization, or that the symptoms of his hearing loss have otherwise rendered impractical the application of the regular schedular standards.  

Service Connection for Hypertension

With respect to certain conditions designated chronic diseases, such as hypertension, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For claimants who served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and for whom hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations define a specific threshold for hypertension: diastolic blood pressure that is predominantly 90 mm or greater or systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104.  

The RO denied the Veteran's hypertension claim without first obtaining a medical opinion on the issue of whether the Veteran's hypertension is related to service.  As a threshold question, the Board must decide whether such an opinion is required before a decision can be made on the claim.  VA must obtain a medical opinion when the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Whether the disorder may be associated with active military service constitutes a "low" threshold.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)

Post-service VA treatment records reflect a diagnosis of hypertension, satisfying the first part of the McLendon test.  But at the time of his July 1973 entrance examination, the Veteran's blood pressure was 128/72.  At the time of the June 1978 examination at the beginning of his second enlistment, his blood pressure was 122/82.  The Veteran's service treatment records include a blood pressure reading from December 1974, which was 128/88.  In June of 1976, the Veteran completed a report of medical history form, in which he indicated that he had never had high or low blood pressure.  In October 1976, the Veteran completed a similar form prior to receiving military dental treatment.  Like the June 1976 form, this form also indicates that the Veteran never had abnormal blood pressure.  The information in this paragraph constitutes all the information on the Veteran's blood pressure during his military service.  There is no contemporaneous evidence that he had high blood pressure for the purposes of 38 C.F.R. § 4.104 at any time during his military service.  

The only evidence that the Veteran's high blood pressure may be related to service comes from two statements he made in support of this claim and one statement in the February 2002 treatment note of a VA nurse practitioner.  In the first of his statements, dated May 2011, the Veteran wrote: "I was also diagnosed with high blood pressure while I was stationed at Ft Lewis, WA in 1976.  I was prescribed high blood pressure medicine at that time.  This should be documented in my service treatment records."  The Veteran is competent to report that a medical professional previously told him he had a certain diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  But for at least two reasons, the Veteran's statement does not have any significant probative value.  First, the Veteran was not serving in the Army in 1976 - his DD214 forms indicate that he was discharged in April 1975 and did not enlist again until April 1978.  

Of course, the Veteran made this statement decades after he left the Army, so it would be understandable if he failed to identify the exact year of his diagnosis.  However, the RO obtained the Veteran's service treatment records and they do not include a diagnosis of hypertension or any record indicating that he was prescribed high blood pressure medicine.  The Board recognizes that the absence of records of medical treatment, standing alone, does not necessarily render lay testimony incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Nevertheless, "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence."  Id. at 1336.  Because the Veteran stated that he had received a diagnosis of hypertension in service, that he was prescribed medication at that time, and that these events "should be documented in my service treatment records" the absence of contemporaneous treatment records has a stronger tendency to discredit the Veteran's statements in this case than in, for example, the case in which a Veteran claiming to have experienced the symptoms of a claimed disorder in service while indicating that he or she did not seek treatment in service.  

In making this determination, the Board recognizes that the Veteran's service treatment records do not include separation examinations for either period of service.  Nevertheless, the RO received an affirmative response to their request for the Veteran's service treatment records and received treatment records corresponding to both of the Veteran's periods of enlistment, i.e., the RO received records with treatment dates between July 1973 and April 1975 and records with treatment dates between April 1978 and April 1981.  Under these circumstances, the Board finds no reason to conclude that the available service treatment records are incomplete. 

The Veteran made a second statement, received by VA in April 2012, in which he indicated that he "was treated for hypertension in 1980 as stated in VA records."  The words "VA records" apparently refer to the note of the VA nurse practitioner dated February 2002.  The February 2002 note, under the heading "chief complaint" indicates: "[the Veteran] has elevated blood pressure.  He has a headache.  He's had high blood pressure since 1980.  On no meds for the last 2 years."  The presence of this language in the "chief complaint" section of the treatment note, rather than the "physical examination" or "impression/diagnosis" sections of the same note, indicates that the VA nurse practitioner obtained this information from the Veteran, not from contemporaneous medical records.  The fact that the Veteran was still in the Army throughout 1980 supports this conclusion, i.e., the nurse practitioner probably did not collect this statement from prior VA treatment records because the Veteran would have received any treatment in 1980 from the Army's medical personnel, not from VA.  The transcription of medical history does not transform the Veteran's lay statements into competent medical evidence merely because the transcriber is a medical professional.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For these reasons, the Veteran's April 2012 statement and the reference to a 1980 hypertension diagnosis in the February 2002 VA treatment note are of no greater probative value than the reference to a 1976 hypertension diagnosis in the Veteran's May 2011 written statement.  That the Veteran identified two specific dates for his claimed in-service hypertension diagnosis (1976 and 1980) and that he provided inconsistent dates, tends to further diminish his credibility on this issue.

While the requirement that the Veteran's current disability may be associated with service constitutes a "low" threshold, see McClain, 21 Vet. App. at 321, when applying the McLendon test, the Board is under no obligation to presume that the Veteran's evidence is credible and entitled to full weight.  Such a presumption only applies to the test for determining whether evidence is new and material in the context of a request to reopen a previously denied claim for VA benefits.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) ("In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.") (evidence in original).  Accordingly, the Board retains a duty to assess the credibility of the evidence in the course of deciding whether a medical opinion is necessary.  If the law were otherwise, the Court would likely have reached a different conclusion in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  "Waters contended that his conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination . . . . Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.  If Congress had intended that requirement, presumably it would have explicitly so provided.  We reject Waters' theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues."  Id. at 1278-79.

Because the only evidence suggesting that the Veteran's current hypertension may be associated with active military service is of no significant probative value, VA's duty to assist the Veteran did not require obtaining a medical opinion on the question of whether hypotension is related to service.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record in this case includes no credible evidence showing a medical diagnosis of hypertension in service or showing blood pressure readings within VA's regulatory criteria for hypertension in service, or within one year of his separation from service.  As a layperson, the Veteran is competent to diagnose the cause of an injury with an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d at 1377 n. 4.  Because VA's definition of hypertension depends on specific blood pressure measurements and the Veteran is a layperson, he is not competent to diagnose hypertension.  Thus, the preponderance of the evidence favors the conclusion that the Veteran's current hypertension is unrelated to service.  Accordingly, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.  


ORDER

Entitlement to an increased initial (compensable) rating for bilateral hearing loss is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


